Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 1 of 37 PageID #: 715



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 --------------------------------------X

 JANICE RAZZANO,


                         Plaintiff,
                                                     MEMORANDUM AND ORDER
       -against-                                     11-CV-2920 (KAM)



 REMSENBURG-SPEONK UNION FREE SCHOOL
 DISTRICT, KATHERINE SALOMONE, THOMAS
 KERR, LISA FOX, KEVIN FEDERICO, CECELIA
 SPELLMAN-FREY, JOEL PETERSON, RONALD M.
 MASERA, and JOHN KERN in their official
 and individual capacities,

                         Defendants.

 --------------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             On June 17, 2011, plaintiff Janice Razzano commenced

 this action, bringing claims of disability discrimination and

 retaliation pursuant to the Americans with Disabilities Act of

 1990 (“ADA”) and the New York State Human Rights Law, N.Y. Exec.

 Law §§ 290 et seq. (“NYSHRL”), and alleging an Equal Protection

 violation pursuant to 42 U.S.C. § 1983.          Plaintiff alleges

 discrimination and retaliation by the Remensburg-Speonk Union

 Free School District (“School District,” “school,” or

 “district”),1 School District superintendent and principal




 1
       The school district is comprised of one elementary school.
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 2 of 37 PageID #: 716



 through 2010, Dr. Katherine Salomone, School District Board of

 Education (“Board”) president Thomas Kerr, Board vice president

 Lisa Fox, and Board members Kevin Federico, Cecelia Spellman-

 Frey, and Joel Peterson.      (Plaintiff’s Complaint (“Compl.”) at

 1-2, ECF No. 1.)     On October 7, 2011, plaintiff filed an amended

 complaint, raising the same claims but adding the current School

 District superintendent and principal, Ronald M. Masera, and

 Board member John Kern, as defendants.          (Plaintiff’s Amended

 Complaint (“Am. Compl.”) at 1-2, ECF No. 2.)

             On February 14, 2017, Judge Wexler dismissed

 plaintiff’s claim sua sponte, “pursuant to the decision rendered

 by the New York State Appellate Department, plaintiff’s failure

 to respond to requests of her counsel, and plaintiff’s failure

 to prosecute.”     (Minute Entry of Judge Leonard Wexler, dated

 February 14, 2017.)     Judge Wexler later clarified that the

 Appellate Division’s decision precluded plaintiff’s complaint

 ʺunder the doctrines of res judicata and collateral estoppel.ʺ

 (Minute Entry of Judge Leonard Wexler, dated November 13, 2017.)

 Plaintiff appealed Judge Wexler’s dismissal.          (Notice of Appeal

 by Janice Razzano, ECF No. 27.)          On appeal, the Second Circuit

 held that the sanction of dismissal for failure to prosecute was

 unsupported by the record, that dismissal on claim preclusion

 grounds was unsupported by the underlying claims raised at the

 state and administrative levels, and that dismissal on issue


                                      2
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 3 of 37 PageID #: 717



 preclusion grounds was not supported by an administrative

 transcript demonstrating that the issues raised at the federal

 level were fully litigated in the administrative action.

 Razzano v. Remsenburg-Speonk Union Free Sch. Dist., 751 F. App'x

 24 (2d Cir. 2018).     Accordingly, the Second Circuit vacated the

 judgment and remanded for reconsideration of the issues on a

 more fully developed record.        Id. at 28.

             Presently before the court is defendants’ motion for

 summary judgment.     (Defendants’ Memorandum of Law in Support of

 Motion for Summary Judgment (“Def. Mem.”), ECF No. 58-3.)             For

 the reasons provided below, the court grants defendants’ motion

 for summary judgment.

                                  BACKGROUND

             The following timeline of events is taken from the

 parties’ filings and statements pursuant to Local Civil Rule

 56.1.2   The court has considered whether the parties have

 proffered admissible evidence in support of their positions and


 2
       Local Civil Rule 56.1 provides that a party moving for summary judgment
 “shall annex[] to the notice of motion a separate, short and concise
 statement,” “of the material facts to which the moving party contends there
 is no genuine issue to be tried.” The party opposing the motion must “include
 a correspondingly numbered paragraph responding to each numbered paragraph in
 the statement of the moving party” with the opposition. Each of these
 paragraphs must cite to admissible evidence. Local Civ. R. 56.1(a)-(c).
 Plaintiff relies upon incorrect hearsay objections for the majority of her
 56.1 statement. In addition, facts that were not contradicted by citations to
 admissible evidence are deemed admitted. See Ferraro v. New York City Dep't
 of Educ., 404 F. Supp. 3d 691, 698 (E.D.N.Y. 2017), aff'd, 752 F. App'x 70
 (2d Cir. 2018)(citing Giannullo v. City of New York, 322 F.3d 139, 140 (2d
 Cir. 2003) (“If the opposing party ... fails to controvert a fact so set
 forth in the moving party's Rule 56.1 statement, that fact will be deemed
 admitted.”).).


                                       3
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 4 of 37 PageID #: 718



 has viewed the facts in a light most favorable to the plaintiff,

 the nonmoving party.

     I.     Factual Background

               The Board of Education of the Remsenburg-Speonk Union

 Free School District is a municipal corporation of the State of

 New York. (N.Y. Ed. Law § 1701); see C.K. v. Bd. of Educ. of the

 Westhampton Beach Sch. Dist., 185 F. Supp. 3d 317, 321 (E.D.N.Y.

 2016).      The School District consists of a single elementary

 school.      (Def. Mem. at 2.)

               In 2009, plaintiff complained of persistent coughing

 while at school, the cause of which was undetermined.                (Def.

 56.1 Stm’t ¶ 5, ECF No. 58-2.)           It is undisputed that the school

 conducted multiple environmental tests and found no evidence of

 an environmental cause for plaintiff’s complaints.3               (Id. ¶ 6.)


 3     Plaintiff argues that the lack of an environmental cause for
 plaintiff’s illness is a “disputed conclusion” based on environmental expert
 J.C. Broderick & Associates’ statement that:

          “[T]his inspection and sampling are limited in that it only reports the
          presence and conditions of the parameters analyzed at the time the
          inspection and sampling was performed. Although every attempt was made
          to collect the samples at a time which is most representative of the
          typical conditions of the subject spaces, these results cannot
          guarantee the conditions prior to, and subsequent to, when the samples
          were collected. If the occupant’s concerns and/or symptoms persist,
          further investigation, including more expansive air monitoring and
          collaboration with the occupant’s physician is recommended[.]”

 (Pl. Objections to Defs’ 56.1 Stm’t (“Pl. 56.1 Stm’t”) ¶ 6, ECF No. 59-1.)
       The court rejects plaintiff’s characterization of the conclusion of the
 environment assessment as “disputed.” First, the statements plaintiff cites
 indicate only the common sense understanding that a one-day test cannot
 account for environments that change from day to day. Second, the expert
 noted that it nonetheless made every attempt “to collect the samples at a
 time which [was] most representative of the typical conditions of the subject
 spaces.”


                                          4
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 5 of 37 PageID #: 719



             On November 14, 2009, plaintiff filed a complaint with

 the New York State Department of Labor alleging the presence of

 mold and asbestos at the school that plaintiff alleged led to

 her suffering a persistent cough while at work in the

 Remsenburg-Speonk School District.         (Exh. P, NYS Dept. of Labor

 Compl. Determination (“Exh. P”), ECF No. 58-19.)            On January 7,

 2010, plaintiff filed a separate complaint against the School

 District with the Equal Employment Opportunity Commission

 (“EEOC”), alleging discrimination and retaliation in violation


       Third, defendants offered results from “multiple environmental tests”
 which found an absence of evidence of an environmental cause for plaintiff’s
 complaints: J.C. Broderick & Associates found “no evidence of a significant
 indoor airborne mold concern” in the special education office on February 18,
 2009 (Exh. J at 4, ECF No. 58-13); Enviroscience Consultants did not detect
 fungi or bacteria in the air ducts of the special education office on April
 10, 2009 (Exh. K at 4, ECF No. 58-14); Enviroscience Consultants determined
 on July 29, 2009 that the District should not undertake a building-wide
 survey of the staff for respiratory problems, should not conduct further
 sampling, and should not include plaintiff in the District’s respiratory
 program (Exh. L at 4, ECF No. 58-15.); Enviroscience Consultants detected
 “elevated microbial levels, the presence of microbial growth, a microbial
 odor, and elevated relative humidity,” when school was not in session, during
 its August 27, 2009 indoor air quality test, (Exh. M at 5, ECF No. 58-16),
 but found on October 19, 2009 that cleaning had been successful when testing
 indicated normal concentrations of common environmental organisms and no
 visible mold growth within the music room, (Exh. N at 5, ECF No. 58-17);
 Enviroscience Consultants detected only low microbial levels and no presence
 of microbial growth from its indoor air quality sampling and inspection of
 the new speech room on December 28, 2009 (Exh. O at 5, ECF No. 58-18); the
 New York State Department of Labor found on May 21, 2010 that plaintiff’s
 complaint of mold and asbestos at the school was not sustained, (Exh. P, ECF
 No. 58-19; Exh. Q, ECF No. 58-20; Exh. R, ECF No. 58-21 (affirming the same
 on review)), and; at the recommendation of the New York State United
 Teachers, Olmsted Environmental Services inspected the special education
 office, the music room, and two classrooms, and found, among other things,
 that humidity and air contaminant levels were within acceptable limits, and
 that there were no significant risk factors for mold colonization (Exh. S at
 5, ECF No. 58-22).
       Given the inadequacy of plaintiff’s objection and the existence of
 multiple environmental expert opinions which deny an environmental cause for
 plaintiff’s complaints, the court finds that there is no genuine dispute of
 material fact that environmental conditions did not cause plaintiff’s
 illness.


                                       5
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 6 of 37 PageID #: 720



 of Title VII of the Civil Rights Act of 1964 (“Title VII”) and

 the ADA.    (Exh. W, EEOC Charge (“Exh. W”), ECF No. 58-26.)4

             In November 2010, plaintiff was diagnosed with “mild

 obstructive ventilatory defect with improvement after

 bronchodilators.”       (Def. 56.1 Stm’t ¶ 7.)     The school agreed to

 plaintiff’s related accommodation requests, including allowing

 plaintiff to move offices and wear a respirator, providing

 plaintiff with additional recess periods, repainting plaintiff’s

 office, and re-tiling plaintiff’s office ceiling.            (Id. ¶ 8.)

             Between November 16, 2009 and February 9, 2010, an

 industrial hygienist inspected the school for the presence of

 mold and asbestos and found that plaintiff’s complaint with the

 NYS Department of Labor could not be sustained.           (Exh. Q, NYS

 Dept. of Labor Investigation Narrative (“Exh. Q”) at 4, ECF No.

 58-20.)    The industrial hygienist found several unrelated

 Occupational Safety and Health Administration (“OSHA”)

 violations.     (Id.)    On May 21, 2010, the NYS Department of Labor

 concluded that plaintiff’s complaint could not be sustained.

 (See Exh. P.)    Plaintiff requested reconsideration, and on July

 15, 2010, the Department of Labor affirmed its original




 4
       Though it was not submitted as evidence, plaintiff alleges in her
 complaint that the EEOC issued her a right-to-sue letter on March 24, 2011.
 (Am. Compl. ¶ 340.) As defendant offers no contradictory evidence, and
 drawing all reasonable inferences in favor of plaintiff, the nonmovant, the
 court accepts this as true for purposes of this motion.


                                       6
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 7 of 37 PageID #: 721



 determination.     (Exh. R, NYS Dept. of Labor Informal Conf.

 Report (“Exh. R”) at 2, ECF No. 58-21.)

             During the 2010-2011 school year, the School

 District’s student population decreased to 169 students, from

 193 students for the 2009-2010 school year.          (Def. 56.1 Stm’t ¶

 1.)     This decrease in students coincided with a decrease in

 state funding to the School District, which required the School

 District to implement budget reductions.         (Id. ¶ 2.)     Pursuant

 to the decrease in student population and budget reductions, on

 June 14, 2010, the Board eliminated three school positions and

 reclassified two school positions from full to half-time.            (Id.

 ¶ 3.)     Plaintiff’s position of school psychologist was among

 those reclassified from full to half-time.          (Id.)   Plaintiff

 would be responsible for counseling eight students for the 2010-

 11 school year: three of those students would participate in

 regular mandated counseling sessions as part of their

 Individualized Education Programs (“IEP”), while the other five

 would attend non-mandatory counseling.         (Id. ¶ 4.)     Plaintiff

 would prepare annual reports only for the three students with an

 IEP.     (Id.)

             On March 9, 2012, psychiatrist Dr. Randall Solomon

 made a preliminary finding that plaintiff was not mentally fit

 to continue working in the School District.          (Id. ¶ 13; Exh. Y,

 Preliminary Psychiatric Report by Dr. Solomon (“Exh. Y”) at 1,


                                      7
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 8 of 37 PageID #: 722



 ECF No. 58-28.)     On May 29, 2012, after reviewing the records of

 Dr. Weisler, plaintiff’s psychologist, Dr. Solomon reiterated

 his initial conclusion that plaintiff was not mentally fit to

 continue working in the School District.5         (Def. 56.1 Stm’t ¶ 13;

 Exh. Z, Second Psychiatric Report by Dr. Solomon (“Exh. Z”) at

 5, ECF No. 58-29.)

             On June 14, 2012, the School District filed

 disciplinary charges against plaintiff for, among other things,

 failing to supervise students as the assigned lunch monitor on

 June 22, 2010, leaving confidential student records exposed in

 public printers on at least seven occasions during 2011,

 criticizing another teacher to students, and failing to

 cooperate with a psychiatric fitness evaluation.           (Def. 56.1

 Stm’t ¶ 14.)    The School District further charged that plaintiff

 was not mentally fit to continue working for the School

 District. (Id. ¶ 15; Exh. AA, Matter of Razzano vs. Remsenburg-

 Speonk Union Free Sch. Dist., Index No. 13-16057, Order in

 Article 75 Proceeding (“Exh. AA”) at 3, ECF No. 58-30.)            The

 arbitration decision of May 31, 2013 finding that plaintiff was



 5
       Plaintiff seems to object by quoting a portion of Dr. Solomon’s
 statement: “Although a diagnosis could not be determined . . . .” (Pl. 56.1
 Stm’t at ¶ 13.) Dr. Solomon reported that a diagnosis could not be
 determined because plaintiff was “poorly cooperative,” and asserted that
 plaintiff “has psychological and emotional difficulties . . . [which]
 substantially interfere with [her] ability to function appropriately and
 safely in the workplace.” (Exh. Y.) Moreover, after Dr. Solomon reviewed
 plaintiff’s psychologist’s records, he affirmed his initial conclusion.
 (Exh. Z.) Plaintiff’s objection is thus without merit.


                                      8
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 9 of 37 PageID #: 723



 not mentally fit was confirmed by the state supreme court in an

 Article 75 proceeding.      (Def. 56.1 Stm’t ¶ 15; Exh. AA at 4.)

    II.   Plaintiff’s Article 78 State Court Proceeding Appealing
          Her Reduction to Half-Time

             By administrative petitions dated May 19, 2010, July

 13, 2010, and September 28, 2010, plaintiff petitioned the

 Commissioner of the New York State Department of Education

 pursuant to New York State Education Law § 310, challenging the

 School District’s reclassification of her position from full to

 half-time and alleging the existence of “health and safety

 hazards [at the school], as well as discrimination, retaliation,

 harassment and hostile work environment.”         (Exh. X, NYS Dept. of

 Ed. Decision (“Exh. X”) at 2, ECF No. 56-27; Exh. V, Pl. Pet. to

 the NYS Dept. of Ed. (“Exh. V”) at 2, ECF No. 58-25.)           On April

 7, 2017, the Commissioner of Education dismissed plaintiff’s

 petition, finding that plaintiff “failed to meet her burden of

 proving that [the District] reduced her position in bad faith.”

 (Exh. X at 4-5.)     The Commissioner of Education found that

 plaintiff “ha[d] not submitted any evidence” to establish her

 assertion that the school reduced her position from full to

 half-time in bad faith.      (Id. ¶ 12.)

             On October 8, 2010, plaintiff appealed the decision of

 the Commissioner of Education to the New York State Supreme

 Court of Suffolk County, pursuant to CPLR §§ 7801-7806 (“Article



                                      9
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 10 of 37 PageID #: 724



 78”), alleging that the School District’s decision to reclassify

 her position from full to half-time was undertaken in

 retaliation against her for complaining about the school’s

 hazardous health conditions.        Matter of Razzano v. Remsenburg-

 Speonk UFSD, 95 A.D.3d 1335, 945 N.Y.S.2d 713 (2012).            The state

 supreme court denied plaintiff’s petition and dismissed the

 proceeding, finding that the Commissioner of Education had

 primary jurisdiction over plaintiff’s challenge to the

 reclassification of her position and the related claim of

 whether the school board hired an independent contractor to

 assume her responsibilities in alleged violation of tenure laws.

 Id. at 1337.     On appeal, the Second Department remanded and

 ordered the state supreme court to determine whether the School

 District reclassified plaintiff’s position in bad faith in

 violation of Civil Service Law § 75-b, and, if the state supreme

 court found that plaintiff’s position was not reclassified in

 bad faith, to leave the remaining factual issue of whether an

 independent contractor assumed some of the responsibilities of

 the tenured petitioner, over which the Commissioner had primary

 jurisdiction, to the Commissioner.         Id.

             On remand, the state supreme court determined on June

 27, 2018 that the School District reclassified plaintiff in good

 faith and was motivated by valid budgetary concerns.            Razzano v.

 Remsenburg-Speonk UFSD, 162 A.D.3d 1043, 1045, 80 N.Y.S.3d 347


                                      10
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 11 of 37 PageID #: 725



 (2018).    The state supreme court also affirmed the arbitrator’s

 decision to terminate plaintiff based on the School District’s

 disciplinary charges.      (Id. at 1046.)     The state supreme court

 found that the School District “made every effort to

 unhesitatingly and reasonably accommodate” plaintiff “time and

 time again . . . in good faith and without any remarkable

 reluctance.”     (Def. 56.1 Stm’t ¶ 9.)      The court further found

 that the school’s actions “were undertaken in good faith, and

 motivated by valid and unavoidable budgetary concerns.” (Id. ¶

 10; Exh. H, Post-Trial Decision in Article 78 Proceeding (“Exh.

 H”) at 11, ECF No. 58-11.)

             In affirming the trial court’s finding on June 27,

 2018, the Second Department found that the School District’s

 “determination to reclassify [plaintiff’s] position [as half-

 time] was based on valid budget concerns and was not made in bad

 faith or to retaliate for [plaintiff’s] complaints,” and that

 plaintiff’s “complaints about the school building were

 unfounded, but [] the [School District] still made consistent

 good-faith efforts to address her complaints and provide

 reasonable accommodations for [her] alleged health issues.”

 (Def. 56.1 Stm’t ¶¶ 16-19.)         The Second Department affirmed on

 appeal, and agreed that the disciplinary proceedings resulting

 in plaintiff’s termination were not “retaliatory in nature.”

 (Id. ¶ 20.)     The Second Department further held that there was


                                      11
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 12 of 37 PageID #: 726



 “evidence of specific incidents of inappropriate,

 unprofessional, or insubordinate conduct” on plaintiff’s part

 which demonstrated “a separate and independent basis” for

 plaintiff’s termination.       (Id. ¶ 21.)

    III. Plaintiff’s Article 75 Proceeding on Appeal from Her §
         3020-a Termination

             Plaintiff was terminated on June 10, 2013, following a

 twelve day arbitration.       (Def. Mem. 9.)     On June 19, 2013,

 plaintiff petitioned, pursuant to CPLR § 7511 (“Article 75”), to

 vacate a May 31, 2013 arbitration decision pursuant to NYS

 Education Law § 3020-a (“§ 3020-a”) that recommended her

 termination after the School District filed disciplinary charges

 against her.     (Exh. AA at 1-2.)     On January 31, 2014, the New

 York State Supreme Court in Suffolk County affirmed the

 arbitration decision.      (Id. 5.)    On appeal, the Second

 Department affirmed the judgment of the trial court.            Razzano v.

 Remsenburg-Speonk Union Free Sch. Dist., 144 A.D.3d 810, 41

 N.Y.S.3d 72 (2016).

    IV.    Plaintiff’s Instant Federal Action Alleging Violations of
           the ADA, 42 U.S.C. § 1983, and the NYSHRL

             On June 17, 2011, plaintiff commenced the instant

 federal action against the School District, alleging

 discrimination and retaliation in violation of the ADA, NYSHRL,

 and an Equal Protection violation under § 1983.           (See Am.

 Compl.)    This court reviews this federal action, and related


                                       12
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 13 of 37 PageID #: 727



 motion for summary judgment, on remand, with instruction from

 the Second Circuit to develop a more robust record.            Razzano v.

 Remsenburg-Speonk Union Free Sch. Dist., 751 F. App'x 24, 28 (2d

 Cir. 2018).

                               LEGAL STANDARD

    I.    Summary Judgment

             Summary judgment shall be granted to a movant who

 demonstrates “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”    Fed. R. Civ. P. 56(a).        “A fact is ‘material’ for

 these purposes when it ‘might affect the outcome of the suit

 under the governing law.’”       Rojas v. Roman Catholic Diocese of

 Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)), cert denied, 565

 U.S. 1260 (2012).      No genuine issue of material fact exists

 “unless there is sufficient evidence favoring the nonmoving

 party for a jury to return a verdict for that party.            If the

 evidence is merely colorable, or is not significantly probative,

 summary judgment may be granted.”          Anderson, 477 U.S. at 249-50

 (internal citations omitted).        Summary judgment allows the court

 to dispose of meritless claims before becoming entrenched in a

 frivolous and costly trial.       Knight v. U.S. Fire Ins. Co., 804

 F.2d 9, 12 (2d Cir. 1986).




                                      13
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 14 of 37 PageID #: 728



             When bringing a motion for summary judgment, the

 movant carries the burden of demonstrating the absence of any

 disputed issues of material fact.          Rojas, 660 F.3d at 104.     In

 deciding a summary judgment motion, the court must resolve all

 ambiguities and draw all reasonable inferences against the

 moving party.     Flanigan v. Gen. Elec. Co., 242 F.3d 78, 83 (2d

 Cir. 2001) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986)), cert. denied, 534 U.S. 1065

 (2001).     A moving party may indicate the absence of a factual

 dispute by, inter alia, “showing . . . that an adverse party

 cannot produce admissible evidence to support the fact.”            Fed.

 R. Civ. P. 56(c)(1)(B).       Put another way, “[w]here the record

 taken as a whole could not lead a rational trier of fact to find

 for the non-moving party, there is no ‘genuine issue for

 trial.’”    Matsushita Elec. Ind. Co., 475 U.S. at 587.

             Once the moving party has met its burden, “the

 nonmoving party may not rest upon mere conclusory allegations or

 denials.”    Castro v. Cty. of Nassau, 739 F. Supp. 2d 153, 165

 (E.D.N.Y. 2010) (citing R.G. Grp., Inc. v. Horn & Hardart Co.,

 751 F.2d 69, 77 (2d Cir. 1984)).          Rather, “the nonmoving party

 must come forward with admissible evidence sufficient to raise a

 genuine issue of fact for trial in order to avoid summary

 judgment.”    Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d

 Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-


                                      14
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 15 of 37 PageID #: 729



 23 (1986)).     In deciding a motion for summary judgment, the

 court is dutybound not to weigh evidence or assess the

 credibility of witnesses.       United States v. Rem, 38 F.3d 634,

 644 (2d Cir. 1994).

             “Employment discrimination cases raise special issues

 on summary judgment.”      Kenney v. New York City Dep’t of Educ.,

 No. 06 Civ. 5770, 2007 U.S. Dist. LEXIS 77926, at *7 (S.D.N.Y.

 Oct. 22, 2007).     Specifically, employment discrimination cases

 that involve a dispute concerning the “employer’s intent and

 motivation,” may not be suitable for summary judgment. Id.; see

 also Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008).

 The Second Circuit has noted, however, that “we went out of our

 way to remind district courts that the impression that summary

 judgment is unavailable to defendants in discrimination cases is

 unsupportable.”     Weinstock v. Columbia Univ., 224 F.3d 33, 41

 (2d Cir. 2000) (internal quotation and citation omitted); see

 also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

 148 (2000) (“trial courts should not ‘treat discrimination

 differently from other ultimate questions of fact’”) (quoting

 St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 524 (1993));

 Holcomb, 521 F.3d at 137 (“Even in the discrimination context,

 however, a plaintiff must provide more than conclusory

 allegations to resist a motion for summary judgment.”).




                                      15
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 16 of 37 PageID #: 730



    II.   The ADA and the NYSHRL

             The ADA makes it unlawful for an employer to

 “discriminate against a qualified individual on the basis of

 disability in regard to job application procedures, the hiring .

 . . of employees, . . . and other terms, conditions, and

 privileges of employment.” 42 U.S.C. § 12112(a). To establish a

 prima facie discrimination case under the ADA, a plaintiff must

 allege that “(1) the defendant is covered by the ADA; (2)

 plaintiff suffers from or is regarded as suffering from a

 disability within the meaning of the ADA; (3) plaintiff was

 qualified to perform the essential functions of the job, with or

 without reasonable accommodation; and (4) plaintiff suffered an

 adverse employment action because of his disability or perceived

 disability.” Kinnery v. City of New York, 601 F.3d 151, 155-56

 (2d Cir. 2010) (citations omitted); see also Brady v. Wal–Mart

 Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008). A plaintiff

 alleging discrimination under the ADA “must still ‘demonstrat[e]

 that he suffered an adverse employment action under

 circumstances giving rise to an inference of discriminatory

 intent.’” Dooley v. JetBlue Airways Corp., 636 F. App’x 16, 21

 (2d Cir. 2015) (citing Cortes v. MTA N.Y.C. Transit, 802, F.3d

 226, 231 (2d Cir. 2015)).

             The ADA prohibits discrimination against any

 “qualified individual on the basis of a disability in regard


                                      16
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 17 of 37 PageID #: 731



 to,” inter alia, “the discharge of employees, employee

 compensation, job training, and other terms, conditions, and

 privileges of employment.”       42 U.S.C. § 12112(a).      The NYSHRL

 similarly prohibits employers from discriminating against any

 individual on the basis of disability “in compensation or in

 terms, conditions or privileges of employment.”           N.Y. Exec. Law

 § 296(1)(a).     The analysis for disability discrimination under

 the ADA coincides with the analysis for disability

 discrimination under the NYSHRL.          Berger v. New York City Police

 Dep't, 304 F. Supp. 3d 360, 367 (S.D.N.Y. 2018); see Parker v.

 Columbia Pictures Indus., 204 F.3d 326, 332 n.1 (2d Cir. 2000).

    III. 42 U.S.C. § 1983

             To state a claim under § 1983, a plaintiff must allege

 the violation of a right secured by the Constitution and laws of

 the United States, and that the deprivation was committed by a

 person acting under color of law.          Feingold v. New York, 366

 F.3d 138, 159 (2d Cir. 2004).        The Second Circuit considers

 Section 1983 employment discrimination claims under the burden-

 shifting evidentiary framework set forth in McDonnell Douglas

 Corp. v. Green, 411 U.S. 792 (1973).          See Littlejohn v. City of

 New York, 795 F.3d 297, 312 (2d Cir. 2015).          Courts typically

 apply the same standard to discrimination claims brought under

 NYSHRL.    Brennan v. Metro. Opera Ass’n, Inc., 192 F.3d 310, 317

 n.2 (2d Cir. 1999).      The Second Circuit has applied the


                                      17
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 18 of 37 PageID #: 732



 McDonnell Douglas burden shifting test to require a plaintiff

 establish that “(1) she is a member of a protected class; (2)

 she is qualified for her position; (3) she suffered an adverse

 employment action; and (4) the circumstances give rise to an

 inference of discrimination.”        Vega v. Hempstead Union Free Sch.

 Dist., 801 F.3d 72, 83 (2d Cir. 2015).

                                  DISCUSSION

    I.     Plaintiff’s Abandonment of Claim under 42 U.S.C. § 1983

             As an initial matter, plaintiff’s Equal Protection

 claim fails legally and procedurally.         Class-of-one equal

 protection claims are not recognized in the public employment

 context.    See Engquist v. Oregon Dep’t of Agr., 553 U.S. 591

 (2008).     “[A] public employee does not state a claim under the

 Equal Protection Clause by alleging that he or she was

 arbitrarily treated differently from other similarly situated

 employees unless the different treatment was based on the

 employee's membership in any particular class.” Porr v. Daman,

 299 F. App'x 84, 86 (2d Cir. 2008)(citing Engquist, 128 S.Ct. at

 2155-56).    Plaintiff fails to plead or introduce any admissible

 evidence in her responsive submission pursuant to Local Rule

 56.1 to demonstrate that she was treated differently than any

 similarly situated employee, nor does she offer any argument

 rebutting defendants’ contention to this effect in her

 responsive memorandum of law.        “[I]n the case of a counseled


                                      18
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 19 of 37 PageID #: 733



 party, a court may, when appropriate, infer from a party’s

 partial opposition [to summary judgment] that relevant claims or

 defenses that are not defended have been abandoned.” Jackson v.

 Fed. Express., 766 F.3d 189, 198 (2d Cir. 2014); accord Kovaco

 v. Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 143 (2d Cir.

 2016) (hostile work environment claims deemed abandoned where

 plaintiff “fail[ed] to argue that they should survive

 [defendant’s] motion for summary judgment” while arguing against

 the motion as to his other claims); Grassel v. Dep’t of Educ. of

 City of N.Y., No. 12 CV 1016, 2015 WL 5657343, at *9 (E.D.N.Y.

 Sept. 24, 2015) (“When a party opposing summary judgment fails

 to respond to the moving party’s argument on a claim, the Court

 may deem the claim abandoned”); Taylor v. City of New York, 269

 F. Supp. 2d 68, 75 (E.D.N.Y. 2003) (“Federal courts may deem a

 claim abandoned when a party moves for summary judgment on one

 ground and the party opposing summary judgment fails to address

 the argument in any way”).       Plaintiff’s response raises her

 Section 1983 claim only once, in a citation to her original

 complaint, with no attendant facts or legal argument in

 opposition to defendant’s motion.         (Pl.’s Mem. of Law in Opp. to

 Defs.’ Mot. for Sum. J. (“Pl. Opp.”) at 4, ECF No. 59.)            The

 court deems plaintiff’s Equal Protection claims, alleged

 pursuant to 42 U.S.C. § 1983, abandoned, and GRANTS defendants’

 summary judgment motion on this claim.


                                      19
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 20 of 37 PageID #: 734



    II.   Preclusion

             The court next turns to plaintiff’s claims of

 discrimination, retaliation, and hostile work environment under

 the ADA and NYSHRL. Defendants’ motion for summary judgment

 raises the doctrines of res judicata, collateral estoppel, and

 on the substantive basis that plaintiff does not state a claim

 under the ADA or NYSHRL. Both preclusion doctrines are

 affirmative defenses and may be properly considered in a summary

 judgment motion when raised by defendant. Leather v. Eyck, 180

 F.3d 420, 424 (2d Cir. 1999); see also Monahan v. N.Y.C. Dep’t

 of Corr., 214 F.3d 275, 283 (2d Cir. 2000).          The Second Circuit

 has explained that “the obvious starting point in a preclusion

 analysis is a determination of the issues that were litigated in

 the first action.” Flaherty v. Lang, 199 F.3d 607, 613 (2d Cir.

 1999).

             A. Claim Preclusion

             Res judicata, or claim preclusion, bars a party or its

 privies from relitigating issues that were or could have been

 raised in a prior action decided by a final judgment on the

 merits. St. Pierre v. Dyer, 208 F.3d 394, 399 (2d Cir. 2000).

 Federal courts are to give “the judicial proceedings of any

 [State] court” the “same full faith and credit . . . as they

 have by law or usage in the courts of such State.” 28 U.S.C. §

 1738; see also Burka v. N.Y.C. Transit Auth., 32 F.3d 654, 657


                                      20
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 21 of 37 PageID #: 735



 (2d Cir. 1994) (“[A] state court judgment has the same

 preclusive effect in federal court as the judgment would have

 had in state court.”).       Therefore, a New York state judgment

 must be given the same preclusive effect in this court as it

 would have within New York’s courts. See Marrese v. Am. Acad. of

 Orthopaedic Surgeons, 470 U.S. 373, 375 (1985); see also Brown

 v. N.Y.S. Supreme Court for Second Judicial Dist., 680 F. Supp.

 2d 424, 428 (E.D.N.Y. 2010); Marvel Characters, Inc. v. Simon,

 310 F.3d 280, 286 (2d Cir. 2002) (“[T]here is no discernable

 difference between New York and federal claim preclusion law.”).

             Under New York law, there are four elements to the

 doctrine of res judicata: (1) there must be a final judgment in

 the first action; (2) that was rendered “on the merits;” (3)

 between the same parties in both actions; and (4) concerning the

 same claims in both actions. In re Hunter, 4 N.Y.3d 260, 269

 (N.Y. 2005).     New York takes a “transactional approach to res

 judicata” such that “once a claim is brought to a final

 conclusion, all other claims arising out of the same transaction

 or series of transactions are barred, even if based upon

 different theories or if seeking a different remedy.”            Sosa v.

 JP Morgan Chase Bank, 822 N.Y.S.2d 122, 124 (N.Y. App. Div.

 2006) (quoting O'Brien v. City of Syracuse, 54 N.Y.2d 353, 357,

 (N.Y. 1981)).     “A dismissal ‘with prejudice’ generally signifies

 that the court intended to dismiss the action ‘on the merits,’


                                      21
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 22 of 37 PageID #: 736



 that is, to bring the action to a final conclusion against the

 plaintiff.”     Yonkers Contracting Co., Inc. v. Port Auth. Trans-

 Hudson Corp., 93 N.Y.2d 375, 380 (N.Y. 1999).           The party

 asserting the defense of res judicata bears the burden of

 showing “the existence of a prior judgment on the merits.”

 Miller Mfg. Co., Inc. v. Zeiler, 45 N.Y.2d 956, 958, (N.Y.

 1978).    “A prior order that does not indicate an intention to

 dismiss the action on the merits is not a basis for the

 application of the doctrine of res judicata.”           Espinoza v.

 Concordia Int’l Forwarding Corp., 32 A.D.3d 326, 328 (N.Y. App.

 Div. 2006).

             Defendants’ motion fails on claim preclusion grounds,

 as plaintiff raises claims of discrimination, retaliation, and

 hostile work environment under the ADA and NYSHRL.           As a result,

 the fourth prong of claim preclusion analysis is not satisfied.

 The new claims plaintiff raises are not “the same claims” raised

 “in both actions.”      Hunter, 4 N.Y.3d 269.      As the Second Circuit

 noted in a discussion of plaintiff’s appeal of the § 3020-a

 decision in the Article 75 state court proceeding, “neither the

 administrative hearing officer nor the Appellate Division had

 the power to rule on the discrimination claims, as Razzano had

 not raised them in the disciplinary proceeding or in her

 petition challenging the decision.”         Razzano, 751 F. App'x 104.




                                      22
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 23 of 37 PageID #: 737



             i.    Article 78 Proceeding

             Furthermore, in her Article 78 petition, plaintiff

 sought reinstatement to her full-time position and compensation

 for economic benefits and consequential damages lost.            In her

 complaint to this court, she sought monetary damages under the

 ADA and the NYSHRL.      As the trial court in an Article 78

 proceeding did not have the power to award the full extent of

 damages now sought, see Razzano, 751 F.3d at 104, this court

 finds that plaintiff’s present action is not claim precluded by

 her Article 78 proceeding.

              An Article 78 proceeding generally does not preclude

 a subsequent § 1983 proceeding. See Davidson v. Capuano, 792

 F.2d 275, 278–80 (2d Cir. 1986. This is because the type of

 damages sought pursuant to § 1983 are typically not available in

 Article 78 proceedings, which allow only recovery of incidental

 damages. Corbett v. City of New York, 816 F. App'x 551, 553–54

 (2d Cir. 2020) (citing Davidson, 792 F.2d at 278–80).            A

 petitioner’s ability to recover damages in an Article 78

 proceeding is constrained: such damages must be (1) “incidental

 to the primary relief sought,” and (2) “otherwise recover[able]

 on the same set of facts in a separate action or proceeding

 suable in the supreme court against the same body or officer in

 its or his official capacity.”        CPLR § 1706; Burgos v. Hopkins,

 14 F.3d 787, 791 (2d Cir. 1994); Monclova v. City of New York,


                                      23
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 24 of 37 PageID #: 738



 No. 13-CV-7261(KAM)(ST), 2017 WL 5495804, at *15 (E.D.N.Y. Mar.

 31, 2017), aff'd, 726 F. App'x 83 (2d Cir. 2018).           Damages for

 civil rights violations are generally not “incidental” damages

 recoverable in an Article 78 proceeding.          Davidson, 792 F.2d at

 278; see also Vargas v. City of New York, 377 F.3d 200, 205 (2d

 Cir. 2004) (“New York's claim preclusion rule does not apply

 because a state court entertaining an Article 78 proceeding does

 not have the power to award the full measure of relief available

 in subsequent section 1983 litigation.”); Antonsen v. Ward, 943

 F.2d 198, 204 (2d Cir. 1991) (Article 78 proceeding did not

 preclude later claims for damages under the NYSHRL); Best

 Payphones, Inc. v. Dobrin, 410 F. Supp. 3d 457, 473 (E.D.N.Y.

 2019) (Article 78 proceeding did not preclude later claims for

 damages under § 1983); Frierson-Harris v. Hough, No. 05-CV-3077,

 2006 WL 3511881, at *1 (S.D.N.Y. Dec. 6, 2006), aff'd, 328 F.

 App'x 753 (2d Cir. 2009) (Article 78 proceeding did not preclude

 later claims for damages under § 1981); but see Powell v. Ward,

 643 F.2d 924, 934 (2d Cir. 1981) (“A prior state proceeding,

 including an Article 78 proceeding, will preclude relitigation

 of a civil rights claim in a federal court if the state

 proceeding reached the federal constitutional issues

 involved.”).

             It follows that an Article 78 proceeding generally

 will not have claim preclusive effect if the relief sought in


                                      24
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 25 of 37 PageID #: 739



 the later action is damages for a civil rights violation. In

 this case, plaintiff’s Article 78 claims do not preclude her

 present claims even though they are based on substantially the

 same events, as she did not seek the same remedy.           The damages

 that plaintiff now seeks under the ADA, § 1983, and the NYSHRL

 are not “incidental” to the relief she sought through her

 Article 78 action.

             Defendants’ motion for summary judgment based on claim

 preclusion is denied. The court next analyzes defendants’ motion

 under the defense of issue preclusion.

             B. Issue Preclusion

             In remanding this action, the Second Circuit held that

 the “Section 3020-a proceeding resulting in Razzano's

 termination was an administrative adjudication that must be

 given [issue] preclusive effect...only if (1) the identical

 issue necessarily was decided in the prior action and is

 decisive of the present action, and (2) the party to be

 precluded from relitigating the issue had a full and fair

 opportunity to litigate the issue in the prior action.” Razzano,

 751 F. App'x 26 (internal citations and quotations omitted).

 The court finds that essential elements of plaintiff’s claims of

 disability discrimination and retaliation pursuant to the ADA

 and the NYSHRL are issue precluded, and as a result, summary

 judgment is granted to defendants on previously decided issues.


                                      25
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 26 of 37 PageID #: 740



             The doctrine of collateral estoppel, or issue

 preclusion, “bars relitigation of an issue when (1) the

 identical issue necessarily was decided in the prior action and

 is decisive of the present action, and (2) the party to be

 precluded from relitigating the issue had a full and fair

 opportunity to litigate the issue in the prior action.”            Evans

 v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) (citing Kaufman v.

 Eli Lilly & Co., 65 N.Y.2d 449, 455-56 (N.Y.1985)); see also

 Leather, 180 F.3d at 425-26.        “Under the Full Faith and Credit

 Act, 28 U.S.C. § 1738, federal courts must give state-court

 judgments the same preclusive effect as they would receive in

 courts of the same state.”       Burkybile v. Bd. of Educ. of

 Hastings-On-Hudson Union Free Sch. Dist., 411 F.3d 306, 310 (2d

 Cir. 2005) (citing Migra v. Warren City Sch. Dist. Bd. of Educ.,

 465 U.S. 75, 81, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984)).

             i.    The Issues Raised in the § 3020-a Hearing Are
                   Identical to Those in the Instant Case

             The issues raised in plaintiff’s § 3020-a hearing

 concerning the bases for her termination are identical to those

 raised in this case.      The Second Circuit found that defendants

 had not met their evidentiary burden in arguing that the § 3020-

 a administrative termination proceeding had an issue preclusive

 effect.    Razzano, 751 F. App’x 27.       The circuit agreed with

 defendants’ concession that “without the [§] 3020-a decision or



                                      26
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 27 of 37 PageID #: 741



 transcript, we cannot determine the nature and/or scope of

 [plaintiff's] arguments in her defense, and cannot conclude with

 certainty the extent of the identity of the issues which would

 require preclusion.”      Id.   Thus, the Second Circuit held that

 issue preclusion dismissal was premature, insofar as defendants

 proferred only the Second Department decision in Razzano, 144

 A.D.3d 819, 41 N.Y.S.3d 72 (2d Dep’t 2016) (affirming the trial

 court’s decision to leave the arbitration judgment in place).

 Id.   In support of their instant motion for summary judgment,

 defendants now proffer plaintiff’s petition in the Article 75

 proceeding challenging the § 3020-a decision, see Exh. B(2), the

 trial court decision affirming the arbitration finding, see Exh.

 AA, and Dr. Solomon’s medical records from his examinations of

 plaintiff. (See Exhs. Y and Z; see also Def. Mem. at 14-16; Def.

 Reply at 8.)

             The § 3020-a hearing and Article 75 appeal concerned

 whether there was just cause for plaintiff’s termination.

 Plaintiff states in her petition accompanying her Article 75

 challenge to the § 3020-a proceeding that, at her § 3020-a

 hearing and in her challenge to the proceeding, plaintiff raised

 as a defense that defendants’ conduct was motivated by

 discriminatory and retaliatory animus.         (See Exh. BB,

 Plaintiff’s petition in support of her Article 75 proceeding, In

 Re Razzano v. Remsenburg-Speonk Union Free School District, 2013


                                      27
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 28 of 37 PageID #: 742



 WL 12186140 (“Exh. BB”), ECF No. 60-2 at ¶ 19 (“[t]he dismissed

 specifications also confirm the motive of Respondent to

 retaliate against me and to deprive me of fundamental

 fairness”), ¶ 117 (“[t]he arbitrator’s assertion that my

 retaliation claim ‘is not borne out by the evidentiary record in

 the instant case’ is simply not sustainable”), ¶ 123 (“my

 position was being reduced ‘due to retaliation because of my

 protected activity and I am being discriminated against due to

 my disability.’”).)

             In the instant action, plaintiff contends that her

 alleged disability led to her termination and that the school

 did not accommodate her condition, whereas defendants argue that

 plaintiff’s position was reduced due to budget cuts, and

 ultimately terminated due to issues with her performance.             The

 identity of issues that are the bases for termination of

 employment has been held sufficient to satisfy the first prong

 of the collateral estoppel inquiry.         Ferraro, 404 F. Supp. 708,

 aff'd, 752 F. App'x 70 (2d Cir. 2018) (citing Mohammed v. New

 York City Dep't of Educ., 932 F. Supp. 2d 420, 428 (E.D.N.Y.

 2013) (finding identity of issues where issue of whether

 Plaintiff's termination was based on impermissible

 considerations or performance concerns was raised in 3020-a

 hearing).)    Plaintiff raised the issues of discrimination and




                                      28
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 29 of 37 PageID #: 743



 retaliation in the underlying proceeding.          As a result, the

 court finds that the first prong is satisfied here.

             ii. Whether the Issues Were Actually Litigated and
             Actually Decided

             “[W]here a federal claim was previously raised as a

 central defense, a hearing officer necessarily decided the claim

 for purposes of collateral estoppel.” Ferraro, 404 F. Supp. 708,

 aff'd, 752 F. App'x 70 (2d Cir. 2018)(citing Mazur v. N.Y. City

 Dep't of Educ., 53 F. Supp. 3d 618, 631 (S.D.N.Y. 2014)

 (“[p]laintiff's claims of age and disability discrimination were

 necessarily decided in the 3020–a hearing in order to support a

 final judgment because they were her central defenses.”), aff'd,

 621 Fed.Appx. 88 (2d Cir. 2015).)         Here, the remaining claims at

 issue in the instant action are disability discrimination,

 retaliation, and hostile work environment.          Though the

 transcripts of the 3020-a proceeding itself are not before the

 court, a review of plaintiff’s petition challenging the 3020-a

 proceeding reveals the issues that were submitted for the

 hearing officer’s determinations.         (See Exh. BB.)

             As described by plaintiff, in the underlying 3020-a

 hearing, “a key issue was the legitimacy of [her] ailments.”

 Id. at ¶ 89.     Hearing Officer Robert Simmelkjaer found that

 plaintiff “selectively excerpted and misconstrued portions of

 her doctors’ reports in order to attribute her respiratory



                                      29
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 30 of 37 PageID #: 744



 condition solely to the so-called ‘sick-building syndrome’” and

 “concurred in the argument” made by defendants that plaintiff’s

 beliefs about her illness “were symptomatic of an underlying

 psychological incapacity.”       Id. at ¶¶ 89, 90.      On the issue of

 whether the School District retaliated against plaintiff, the

 “arbitrator conclu[ded] that [plaintiff] did not establish a

 ‘bona fide defense’ under Civil Service Law § 75-b” and

 “assert[ed] that [plaintiff’s] retaliation claim ‘is not borne

 out by the evidentiary record in the instant case.’”            Id. at ¶

 117.

             On appeal to New York State Supreme Court pursuant to

 Article 75, the court affirmed the hearing officer’s

 determinations in the § 3020-a proceeding.          First, the court

 noted that the school district terminated plaintiff based on her

 sustaining nine specifications under charge I, “Conduct

 Unbecoming a Teacher,” nine specifications under charge II,

 “Neglect of Duty,” seven specifications under charge III,

 “Insubordination,” and six specifications under charge V,

 “Physical/Mental Disability.”        (Exh. AA at 2.)     The court then

 outlined the hearing officer’s findings under each of these

 charges.    (Id. at 2-3.)     Finally, in concluding that the hearing

 officer’s decision was rational and had a plausible basis, the

 court quoted the hearing officer’s opinion that “the evidence in

 its entirety [persuaded the hearing officer] that [plaintiff]


                                      30
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 31 of 37 PageID #: 745



 has exhibited a pattern of behavior which proves that she is

 mentally unfit to continue her duties as a School Psychologist,

 in the [school district] . . . [and that] the pattern of [her]

 aberrant behavior, as distinguished from isolated incidents,

 supported the District’s decision to refer her for a Section 913

 examination to ascertain her fitness for duty.”           (Id. at 4.)

 The state supreme court, Suffolk County, affirmed that the 3020-

 a hearing officer’s finding that the arbitrator’s decision was

 rational and had a plausible basis.         Id.

             On appeal, the Second Department affirmed that, as in

 plaintiff’s case, where the arbitrator found that “there is

 evidence of specific incidents of inappropriate, unprofessional,

 or insubordinate conduct which are found to demonstrate a

 separate and independent basis for the action taken, a defense

 under Civil Service Law § 75–b cannot be sustained.”            Razzano,

 144 A.D.3d at 811. “Furthermore, the record demonstrates that

 the arbitrator properly rejected the petitioner's defense that

 the disciplinary proceedings were retaliatory in nature.”             Id.

 at 810 (internal citations omitted).         Thus both the state

 supreme court and the Appellate Division affirmed that the

 arbitrator’s finding in the 3020-a proceeding rejecting

 plaintiff’s defense that the School District’s disciplinary

 charges against plaintiff were not discriminatory or retaliatory




                                      31
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 32 of 37 PageID #: 746



 had a rational basis, was supported by ample evidence, and was

 not arbitrary or capricious.        Id. at 810-11.

             On this record, the court is satisfied that

 plaintiff’s retaliation and discrimination claims were actually

 raised and decided at the § 3020-a hearing.           The record,

 however, further reveals that plaintiff’s hostile work

 environment claim was not actually litigated in the § 3020-a

 hearing.

             iii. Full and Fair Opportunity to Litigate and
             Necessary to Support Judgment on the Merits

       The state supreme court decision notes that plaintiff was

 represented by counsel at the 3020-a hearing and given the

 opportunity to testify;6 that witnesses and medical experts

 testified; and that parties presented 100 exhibits.            (Exh. AA at

 2, 4.)    Plaintiff does not dispute or proffer any contrary

 evidence.    The hearing occupied a total of twelve days over a

 six-month period, and the hearing officer’s decision analyzing

 the evidence and the arguments was 69 pages long.            Id. at 1-2.

 The court finds that such procedure satisfies the full and fair

 opportunity element.      See Ferraro, 404 F. Supp. 708, aff'd, 752


 6
       The 3020-a hearing officer noted that plaintiff’s “responses to
 questions posed by either attorney were often rambling . . . .” (Exh. AA at
 4) (emphasis added). The court accepts the hearing officer’s statement
 regarding plaintiff’s opportunity to litigate. In reference to the
 proceeding, plaintiff’s counsel claims in her opposing brief that “we do not
 know if she was actually represented by counsel or she proceed [sic] pro se.”
 (Pl. Opp. at 11.) This statement is insufficient to dispute evidence that
 plaintiff had a full opportunity to litigate in the 3020-a hearing prior to
 the decision on the merits.


                                      32
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 33 of 37 PageID #: 747



 F. App'x 70 (2d Cir. 2018); Mohammed, 932 F. Supp. 2d at 428

 (fair opportunity to litigate satisfied where parties were

 represented by counsel, with “robust” opportunity to present

 evidence); Smith v. N.Y. City Dep't of Educ., 808 F. Supp. 2d

 569, 580-81 (S.D.N.Y. 2011) (full and fair opportunity to

 litigate found where plaintiff was represented by counsel over

 multiple-day hearing involving examination and cross-examination

 of witnesses and introduction of evidence).          Accordingly, this

 court finds that plaintiff had a full and fair opportunity to

 litigate the issues of whether the disciplinary charges against

 her and resulting termination of her employment were

 discriminatory or retaliatory and whether she was otherwise

 qualified for her position as school psychologist.

             In sum, the issues regarding plaintiff’s allegation of

 retaliation and discrimination satisfy all four prongs of the

 collateral estoppel analysis, and are therefore precluded.

             C. Hostile Work Environment

             Plaintiff’s hostile work environment claim survives to

 this stage of the analysis as it is not otherwise precluded by

 res judicata or collateral estoppel.         However, because plaintiff

 offers no evidence in support of her hostile work environment

 claim in her 56.1 statement or legal argument opposition brief,

 summary judgment is granted and her claim must be dismissed.




                                      33
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 34 of 37 PageID #: 748



             “Hostile work environment claims under Title VII and

 the NYSHRL are governed by the same standard.” Tolbert v. Smith,

 790 F.3d 427, 439 (2d Cir. 2015). “To establish a prima facie

 case of hostile work environment, the plaintiff must show that

 the discriminatory harassment was ‘sufficiently severe or

 pervasive to alter the conditions of the victim's employment and

 create an abusive working environment,’ and ‘that a specific

 basis exists for imputing’ the objectionable conduct to the

 employer.” Id. (citing Perry v. Ethan Allen, Inc., 115 F.3d 143,

 149 (2d Cir. 1997)). “It is axiomatic that the plaintiff also

 must show that the hostile conduct occurred because of a

 protected characteristic.” Id. (citing Alfano v. Costello, 294

 F.3d 365, 374 (2d Cir. 2002)).

             To determine whether a work environment is

 sufficiently hostile, “courts consider the totality of the

 circumstances, including such factors as ‘(1) the frequency of

 the discriminatory conduct; (2) its severity; (3) whether the

 conduct was physically threatening or humiliating, or a mere

 offensive utterance; (4) whether the conduct unreasonably

 interfered with plaintiff's work; and (5) what psychological

 harm, if any, resulted.’ ” Lumhoo v. Home Depot USA, Inc., 229

 F. Supp. 2d 121, 152 (E.D.N.Y. 2002) (citing Richardson v. New

 York State Dep't of Correctional Serv., 180 F.3d 426, 437 (2d

 Cir. 1999)). “The incidents at issue must be ‘more than


                                      34
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 35 of 37 PageID #: 749



 episodic; they must be sufficiently continuous and concerted in

 order to be deemed pervasive.’” Bacchus v. New York City Dep't

 of Educ., 137 F. Supp. 3d 214, 240 (E.D.N.Y. 2015) (citing Das

 v. Consolidated School Dist. of New Britain, 369 F. Appx 186,

 190 (2d Cir. 2010)).

             Defendants argue that there are no “interactions that

 would even arguabl[y] constitute a hostile work environment.”

 (Def. Mem. 19.)     As plaintiff offers no counterargument or

 evidence to support her hostile work environment claim, she has

 failed to establish a prima facie case, and furthermore has

 abandoned her claim.      “When a counseled party moves for summary

 judgment, ‘a partial response [by the non-movant] arguing that

 summary judgment should be denied as to some claims while not

 mentioning others may be deemed an abandonment of the

 unmentioned claims.’” Kovaco v. Rockbestos-Surprenant Cable

 Corp., 834 F.3d 128, 143 (2d Cir. 2016)(quoting Jackson v. Fed.

 Exp., 766 F.3d 189, 194 (2d Cir. 2014)).          The court recognizes

 that “an extra measure of caution is merited in affirming

 summary judgment in a discrimination action because direct

 evidence of discriminatory intent is rare and such intent often

 must be inferred from circumstantial evidence found in

 affidavits and depositions,” Holtz v. Rockefeller & Co., 258

 F.3d 62, 69 (2d Cir. 2001).       Plaintiff, however, offers nothing

 from which a jury could find a hostile work environment.            “In


                                      35
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 36 of 37 PageID #: 750



 order to survive summary judgment on a claim of hostile work

 environment harassment, a[n employee] must produce evidence that

 the workplace is permeated with discriminatory intimidation,

 ridicule, and insult, that is sufficiently severe or pervasive

 to alter the conditions of the victim's employment.” Cruz v.

 Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.2000), superseded

 by statute on other grounds, Local Civil Rights Restoration Act

 of 2005, N.Y.C. Local L. No. 85 (internal quotation marks

 omitted) (analyzing claims brought inter alia under Title VII

 and § 1981).     Despite plaintiff’s failure to offer evidence

 demonstrating a hostile work environment in her 56.1 filing, the

 court’s “assiduous review of the record” before the court failed

 to produce evidence, direct or circumstantial, that would prove

 plaintiff’s claim.      Monahan v. New York City Dep't of

 Corrections, 214 F.3d 275, 292 (2d Cir.2000) (internal citations

 and quotation marks omitted).        As a result, defendant’s motion

 for summary judgment is granted on plaintiff’s hostile work

 environment claim.




                                      36
Case 2:11-cv-02920-KAM-PK Document 63 Filed 09/30/20 Page 37 of 37 PageID #: 751



                                  CONCLUSION

             For the reasons stated above, defendants’ motion for

 summary judgment is granted in its entirety.          The Clerk of Court

 is respectfully requested to enter judgment for defendants and

 close this case.

 SO ORDERED

 Dated:      September 30, 2020
             Brooklyn, New York


                                            _____________/s/_____________
                                                        KIYO A. MATSUMOTO
                                             United States District Judge
                                             Eastern District of New York




                                      37
